Citation Nr: 1446863	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD)/ischemic heart disease.

2.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, including service in the Republic of Vietnam (Vietnam).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

When this case was before it in November 2012, the Board found new and material evidence had been received and reopened the claim for service connection for hyperlipidemia.

In November 2012 and May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran does not have CAD/ischemic heart disease and did not manifest CAD at any point during the appeal period.

2.  Hyperlipidemia is not a disability for VA purposes.






CONCLUSIONS OF LAW

1.  CAD/ischemic heart disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
2.  Hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a November 2008 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with VA examinations in May 2011, January 2013, and June 2014.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In November 2012 and May 2014, the Board remanded the Veteran's claims to provide the Veteran with a VA examination to determine whether he has CAD and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II. Legal Principles and Analysis 

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

VA laws and regulations also provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, including CAD/ischemic heart disease is presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  The Veteran served in Vietnam between 1970 and 1971, and is therefore is presumed to have been exposed to Agent Orange during his service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

A. CAD/ISCHEMIC HEART DISEASE

The Veteran contends that he has heart disease that is due to his exposure to Agent Orange in service.  The evidence of record, however, establishes that the Veteran does not meet the criteria for establishing a disease of CAD or ischemic heart disease.  

The Veteran's service treatment records show that he had no complaints, treatments, or diagnoses for CAD/ischemic heart disease while in service.  On separation, his heart was reported as normal.  In ote3hr words, heart disease was not noted or diagnosed during service and there were no characteristic manifestations of the disease process during service.  38 C.F.R. § 3.303.

In May 2011, the Veteran underwent a VA examination to determine whether he had CAD.  The VA examiner opined that it was less likely than not that the Veteran had CAD, but that the Veteran's history contained several electrocardiograms (EKGs), which indicated cardiac ischemia.  The VA examiner did not provide an opinion as to whether the Veteran currently had ischemia.  In November 2012, the Board remanded the case to clarify whether the Veteran had a current disability.

In accordance with the remand order, the Veteran was afforded a VA examination in January 2013.  The VA examiner reported that the Veteran had a history of a remote diagnosis of coronary artery disease in the 1970s, a heart block in 1987, and valvular heart disease in 2008.  During the exam, the Veteran exhibited normal heart sounds and rhythm with a heart rate of 82.  The VA examiner stated that there was no cardiac dilatation or evidence of cardiac hypertrophy.  The VA examiner incorporated several diagnostic tests that had been conducted prior to the examination in his examination report including:  a February 2013 echocardiogram that showed heart wall motion and thickness were normal; an April 2008 coronary artery angiogram with normal findings; and, a February 2008 nuclear stress test, which found moderate reversible ischemia.  The VA examiner also conducted an interview based METs test that showed the Veteran could perform between 3 and 5 METs of work.  The VA examiner opined that the Veteran's METs were lowered by his arthritis of the knee rather than poor heart function.  The VA examiner further noted that the Veteran's ejection fraction was normal and a better indicator of his cardiac function at the time of the examination.  The VA examiner concluding by stating that it would be impossible to say without resorting to speculation whether the Veteran currently had CAD.  His last coronary catheterization of 2008 was normal and showed no evidence of current CAD.

In May 2014, the Board remanded the case for another VA examination, which was performed in June 2014.  Although the examiner indicated that the Veteran had ischemic heart disease by checking the yes box in Section 1 of the examination report, when read in the context of the examination report, it is clear that the Veteran does not have CAD or ischemic heart disease.  The VA examiner only provided a negative rationale as to a current heart disability.  The VA examiner stated that the Veteran reported a history and diagnosis of CAD, but that further evaluation by cardiology was negative for CAD.  The VA examiner opined that the "gold standard" of diagnosis of CAD is cardiac catheterization, which was performed in 2008 and reported as normal.  The VA examiner noted that the Veteran did not have any further intervention or hospitalization for coronary events since the 2008 catheterization.  The most recent echocardiogram in 2013 showed good cardiac function and was negative for CAD.

Under these circumstances, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for CAD or ischemic heart disease.  In this regard, the Board finds it highly probative that the VA examiners in 2011, 2013, and 2014 all opined that the Veteran did not have a diagnosis for CAD based upon diagnostic testing.  The Board acknowledges a February 2008 nuclear stress test, which found moderate reversible ischemia.  Section 3.303(b) and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) caution against jumping to a conclusion merely because there is the use of the term "diagnosis" or the word "chronic."  The cumulative competent evidence establishes that the Veteran does not have characteristic manifestations of the disease process and that he does not now have CAD or ischemic heart disease and did not have CAD in the past.  The mere use of the term "diagnosis" in the past does not warrant a grant of service connection when he did not have the disability at any time.  38 C.F.R. § 3.303(b).  A coronary artery angiogram, performed two months later in April 2008, was reported as normal.  The Board further notes that the Veteran has not sought treatment for CAD since the April 2008 catheterization, which indicated normal findings.

The Board has considered the Veteran's statements that he has been diagnosed with CAD.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he has been told by a medical professional, as with the diagnoses contained in the file, the lay evidence is remarkably lacking in detail to support the conclusions reached.  The Veteran's lay assertions are therefore afforded less probative weight than the VA examination reports that were based on diagnostic testing.  

The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

In conclusion, the Veteran does not have CAD/ischemic heart disease and did not have CAD/ischemic heart disease during the appeal period.  Therefore, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Hyperlipidemia

The Veteran has also claimed service connection for hyperlipidemia.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  An elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding, such as hyperlipidemia, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Thus, there is no current disability manifested by hyperlipidemia.  See Brammer 3 Vet. App. at 225 ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability"); see also Sanchez-Benitez 13 Vet. App. at 285 (recognizing that a symptom of pain is not a disability).  The Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hyperlipidemia must be denied.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for hyperlipidemia and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for CAD/ischemic heart disease is denied.

Entitlement to service connection for hyperlipidemia is denied. 




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


